Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on October 21, 2020 and January 15, 2021 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shi CN 207781163.

With regard to claims 1, 8 and 14, Shi disclose a display device ([21] “FIG. 1 shows a schematic structural diagram of a liquid crystal display device …”), comprising a display panel (Figure 1, #1500), a driving circuit (Figure 1, #’s 1410 and 1420), and a power source for providing a voltage required for the display panel and the driving circuit (Figure 2, VGH & VGL);
		the display panel is provided with screen gate driving circuits for receiving a screen gate driving signal output by the driving circuit to drive a gate line in the display panel ([33] “The switching module 1300 is used to control the first group of gate driving circuits 1410 and the second group of gate driving circuits 1420 to alternately provide gate driving signals to the display panel 1500”), and the screen gate driving circuits include a first screen gate driving circuit (Figure 1, #1410) and a second screen gate driving circuit (Figure 1, #1420); the first screen gate driving circuit and the second screen gate driving circuit are located on two sides of the display panel respectively (Figure 1);


With regard to claims 2, 9 and 15, Shi discloses the driving circuit comprises a timing controller (Figure 1, #1100) and a level shifter (Figure 1, #1300): the timing controller outputs a logic level signal, and the level shifter receives the logic level signal output by the timing controller ([31] “The timing control module 1100 is connected to the … switching module 1300, and provides timing control signals … to the switching module 1300 …” wherein the office considers Shi’s timing control signals as corresponding with the claimed logic level signal) and converts the logic level signal into a screen gate driving signal ([33] “Specifically, the switching module 1300 sends the gate driving signals …” wherein the office considers Shi’s gate driving signals as corresponding to the claimed screen gate driving signal):
		the logic level signal output by the timing controller comprises a first frame start timing control signal and a second frame start timing control signal independent of each 

With regard to claims 3, 10 and 17, Shi discloses the timing controller comprises a first general purpose input/output port and a second general purpose input/output port; the first general purpose input/output port outputs the first frame start timing control signal to the level shifter (Figure 2, STV1), and the second general purpose input/output port outputs the second frame start timing control signal to the level shifter (Figure 2, STV2).

With regard to claims 4 and 11, Shi discloses the level shifter comprises a first low frequency port (Figure 2, output for CLKL1 from 1321) and a second low frequency port (Figure 2, output for CLKR1 from 1322): the level shifter converts the first frame start timing control signal (Figure 2, down arrow to 1321) into the first frame start signal, and transmits the first frame start signal to the first screen gate driving circuit through the first low frequency port (Figure 2, CLKL1); and the level shifter converts the second frame start timing control signal (Figure 2, down arrow to 1322) into the second frame start signal, and transmits the second frame start signal to the second screen gate driving circuit through the second low frequency port (Figure 2, CLKR1).
With regard to claims 5, 12 and 17, Shi discloses the logic level signal output by the time controller comprises a clock control signal and a low frequency clock control signal ([31] “The timing control module 1100 is connected to … the switching module 1300, and provides … timing control signals and enable signals to the switching module 1300 …” wherein the office considers Shi’s timing control signals as corresponding with the claimed clock control signal and considers Shi’s enable signals as corresponding to the claimed low frequency clock control signal), and the level shifter converts the clock control signal into clock signals and transmits the clock signals to the first screen gate driving circuit (Figure 2, #1321) and second screen gate driving circuit (Figure 2, #1322); the level shifter converts the low frequency clock control signal into low frequency clock signals and transmits the low frequency clock signals to the first screen gate driving circuit (Figure 2, Signal from 1310 to 1321) and second screen gate driving circuit (Figure 2, Signal from 1310 to 1322), and lines through which the level shifter transmits the clock signals and the low frequency clock signals to the first screen gate driving circuit (Figure 2, CLKL1) and the second screen gate driving circuit are the same (Figure 2, CLKR1).

With regard to claims 6 and 13, Shi discloses the logic level signal output by the timing controller comprises a clock control signal and a low frequency clock control signal ([31] “The timing control module 1100 is connected to … the switching module 1300, and provides … timing control signals and enable signals to the switching module 1300 …” wherein the office considers Shi’s timing control signals as corresponding with the claimed clock control signal and considers Shi’s enable signals as corresponding to 

With regard to claims 7 and 18, Shi discloses the screen gate driving signal comprises a high level turn-on thin-film transistor switching voltage and a low level turn-off thin-film transistor switching voltage (Figure 4). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622